

AMENDED AND RESTATED
MEMORANDUM OF UNDERSTANDING
(SALE FACILITIES)

THIS AMENDED AND RESTATED MEMORANDUM OF UNDERSTANDING (SALE FACILITIES) (this
“MOU”) is entered into as of July 29, 2016 by and between SABRA HEALTH CARE
REIT, INC., a Maryland corporation (“Sabra”), and GENESIS HEALTHCARE INC., a
Delaware corporation (“Genesis”).


A.Subsidiaries of Sabra, as landlord (collectively, “Landlord”) and subsidiaries
of Genesis, as tenant, (collectively, “Tenant”) are parties to certain Master
Leases (as amended from time to time, the “Master Leases”) with respect to inter
alia, those certain healthcare facilities identified on Schedule 1 attached
hereto (the “Sale Facilities”).


B.Sabra and Genesis are entering into this MOU in order to memorialize their
understanding of the material terms and conditions under which the Sale
Facilities will be marketed for disposition and Tenant would terminate its lease
obligations with respect thereto. As each of the Sale Facilities are removed
from its applicable Master Leases from time to time, Landlord and Tenant will
enter into amendments to the Master Leases and other definitive documents
(collectively, the “Transaction Documents”) in order to effectuate the
termination of the Sale Facilities under the terms set forth herein.

Subject to the foregoing, and the other provisions of this MOU, Sabra and
Genesis hereby agree that it is their understanding that:


1.Intended Sale of Sale Facilities. Sabra will continue to use its commercially
reasonable efforts to sell each of the Sale Facilities. Subject to the
applicable Base Rent reductions provided for herein, Tenant shall continue to
operate each of the Sale Facilities until the earlier of (a) March 31, 2017 (the
“Outside Date”), or (b) the date upon which such Sale Facility is sold and
conveyed to a new operator (a “New Operator”). Landlord shall use reasonable
efforts not to permit the marketing process to unreasonably interfere with
Tenant’s operation of the Sale Facilities prior to the closing of the sale.
Landlord shall provide Tenant with (i) prompt written notice of its entry into
an agreement regarding any of the Sale Facilities, and (ii) a status update of
its marketing efforts on a quarterly basis or as reasonably requested by Tenant,
through the date which is sixty (60) days prior to the Outside Date. Genesis
agrees to cause Tenant to use its commercially reasonable efforts to facilitate
the sale of the Sale Facilities, including, without limitation, by (A) entering
into, and faithfully complying with, one or more operations transfer agreements
(each, an “OTA”) in form and substance reasonably acceptable to Tenant with any
New Operator, which shall, inter alia, (i) provide for the proration of
operational revenues and expenses, (ii)  include such representations,
warranties and indemnities as may be negotiated by Tenant and New Operator,
(iii) provide for the conveyance to the New Operator of Tenant’s Personal
Property (as defined in the Master Leases); provided, however, Tenant may remove
certain patient and employee records, and other information proprietary to
Tenant, including information technology equipment that contains proprietary
software; (iv) grant the New Operator reasonable access to the premises and
Tenant’s books and records relating to the


1

--------------------------------------------------------------------------------




operations thereof; and (v) upon the reasonable request of the New Operator, the
obligations of Tenant under such operations transfer agreement shall be
guaranteed by an entity reasonably acceptable to the New Operator; and
(B) reasonably cooperating with the New Operator in connection with its efforts
to obtain the licenses, permits and other authorizations needed to operate the
Sale Facilities for their current use from and after the acquisition thereof,
including, without limitation, by filing, submitting or otherwise distributing
such applications and notices as the New Operator may reasonably request. Upon
the closing of any such sale transaction, the Master Lease shall terminate as to
the applicable Sale Facility; provided, however, that the obligations of Tenant
which by their terms survive the termination of such Master Lease shall survive
the termination of the Master Lease as to such Sale Facility, as applicable,
pursuant to this section.


Concurrently with the closing of the sales of any of the Sale Facilities, the
Base Rent payable under the Master Lease applicable to such Sale Facility shall
be reduced by an annual amount equal to the product of (A) two and one-half
percent (2.5%), and (B) the net sales proceeds received by Landlord upon the
closing of such sale (after commissions and closing costs (including legal fees)
but without regard to any prorations relating to the sale other than reasonable
credits provided to the buyer with respect to deferred maintenance requirements.


If Sabra is not able to sell all of Sale Facilities on or before the Outside
Date, then Tenant may elect to voluntarily close the remaining unsold Sale
Facilities, which closure may commence immediately after the Outside Date (each
such facility for which Tenant has elected to voluntarily close, a “Closed
Facility”). Notwithstanding the foregoing, in no event shall any notice of
closing be provided to any occupant or regulatory agency prior to the Outside
Date. After making any such election, Tenant shall at its own expense proceed to
close each Closed Facility with reasonable diligence and in accordance with all
applicable legal requirements. In connection with the closure of any facility,
Tenant may remove Tenant’s Personal Property, patient and employee records, and
other information proprietary to Tenant. Notwithstanding anything to the
contrary set forth herein or in the Master Lease, in no event shall Tenant be
entitled to re-open and occupy any Sale Facility following the date of its
closure.


2.Notification by Tenant; Ownership Rights. Upon the completion of the closure
of any of the Sale Facilities, Tenant shall promptly provide Landlord with
written notification thereof. The parties hereto acknowledge that Landlord shall
at all times retain title to the Sale Facilities and Landlord’s Personal
Property (as defined in the Master Leases) relating thereto, including, without
limitation, all tangible personal property owned by Landlord (including any
replacements thereof) and any applicable certificate of need or bed rights
applicable thereto. Except as may be consented to by Landlord, or except as may
otherwise be required pursuant to the closure process, Tenant shall not
de-license any of the Sale Facilities or terminate, transfer or assign any
certificate of need or bed rights applicable thereto without the prior written
consent of Landlord.


3.Miscellaneous.


2

--------------------------------------------------------------------------------






(a)This MOU (together with that certain Amended and Restated Memorandum of
Understanding (Buy-Out Facilities) of even date herewith (the “Buy-Out Facility
MOU”)) constitutes the entire agreement and understanding between the parties
hereto as to the matters set forth herein and amends and restates, supersedes
and revokes all prior agreements and understandings, oral and written, between
the parties hereto or otherwise with respect to the subject matter hereof,
including, without limitation, any prior memorandum relating to the proposed
disposition of any of the Sale Facilities and the Buy-Out Facilities (as defined
in the Buy-Out Facility MOU). No change, amendment, termination or attempted
waiver of any of the provisions hereof shall be binding upon any party unless
set forth in an instrument in writing signed by the party to be bound.
(b)Genesis hereby agrees to reimburse Sabra, within fifteen (15) days of written
demand therefor, for all documented reasonable attorneys’ fees and costs
incurred by Sabra in connection with the preparation and negotiation of this MOU
and the consummation of the transactions contemplated hereunder. In the event of
any dispute or litigation concerning the enforcement, validity or interpretation
of this MOU, or any part thereof, the losing party shall pay all costs, charges,
fees and expenses (including reasonable attorneys’ fees) paid or incurred by the
prevailing party, regardless of whether any action or proceeding is initiated
relative to such dispute and regardless of whether any such litigation is
prosecuted to judgment.
(c)Except as may be required by law or judicial process (including the
requirements of any regulatory body or stock exchange), each party shall keep
this MOU and its terms confidential and shall not disclose the same to any third
party (except attorneys, accountants, or consultants hired by the parties
hereto) without the express written consent of the other party. Notwithstanding
the foregoing, the parties hereto shall be entitled to discuss the proposed
transactions contemplated hereunder during their earnings calls, in discussions
with analysts and investors and in connection with investor presentations.
(d)This MOU shall inure solely to the benefit of the parties hereto and their
respective successors and assigns. No third party shall have the right to derive
or claim any benefit hereunder and shall have no right to enforce or rely upon
any provision of this MOU.
(e)This MOU may be executed in any number of counterparts, which may be executed
in either original or electronically transmitted form (e.g., faxed or emailed
portable document format (PDF) form), and the parties hereby adopt as original
any signatures received via electronically transmitted form.
(f)This MOU will be governed by and construed in accordance with the substantive
laws of the State of California, but exclusive of its conflicts of law
provisions.



3

--------------------------------------------------------------------------------






[Signature pages to follow.]


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this MOU has been executed and delivered as of the date
first above written.
GENESIS:
GENESIS HEALTHCARE, INC.,
a Delaware corporation




By:        /s/ Michael Berg    
Name:    Michael Berg
Title:    Assistant Secretary










S-1

--------------------------------------------------------------------------------




SABRA:
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation




By:    /s/ Talya Nevo-Hacohen        
Name:    Talya Nevo-Hacohen
Title:    Chief Investment Officer






S-2

--------------------------------------------------------------------------------





SCHEDULE 1


SCHEDULE OF SALE FACILITIES




“Saugus” – Saugus Care and Rehabilitation Center, 266 Lincoln Street, Saugus, MA
01906


“Maplewood” – Maplewood Care and Rehabilitation Center, 6 Morrill Place,
Amesbury, MA 01913


“Twin Oaks” – Twin Oaks Care and Rehabilitation Center, 63 Locust Street,
Danvers, MA 01923








Schedule 1-1